DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus, classified in B25B13/00.
II. Claims 12-20, drawn to a method, classified in A61F9/00745.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process, such as osteosynthesis procedure.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An extensive search of multiple classifications would have to be conducted and applicable art for the two inventions would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tamara Evans on 03/10/22 a provisional election was made without traverse to prosecute the invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: In paragraphs 0033, 0038, 0042, “a plurality or perforations” should read “a plurality of perforations”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Such claim limitations are: 
“separation mechanism configured to facilitate separation” in claim 1.
“a second rotation mechanism configured to selectively engage” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the annular wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be read as “an annular wall”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler (US 2017/0156813).
Regarding claim 1, Cutler discloses (Figs. 1-3) a wrench assembly for attachment and removal of a tip (9) to a handpiece (10) of a surgical system [i.e. attachment and removal by screw thread] (Par. 0023), the wrench assembly comprising: a shell (7) comprising a central portion that defines a central bore [i.e. hollow space within housing] (Par. 0018); and a core comprising: an outer portion (2) fixedly coupled to the shell [i.e. rotationally fixed] (Par. 0025); and an inner portion (4) configured for insertion into the central bore (Fig. 3), wherein the inner portion is removably coupled to the outer portion by a separation mechanism [Note, applicant’s specification details that the separation mechanism includes at least one of a plurality of perforations and circumferential groove in core. Elements 14, of Cutler, are considered equivalent structures] configured to facilitate separation of the inner portion from the outer portion at a predetermined torque (Par. 0015 & 0018).
Regarding claim 2, Cutler discloses the surgical system of claim 1. Cutler further discloses wherein the predetermined torque is less than 10 inch-pounds (Par. 0018 & 0028).

Regarding claim 5, Cutler discloses the surgical system of claim 1. Cutler further discloses (Fig. 1) wherein the shell further comprises a pair of wings (1; Par. 0027) extending from opposing sides of the central portion [i.e. sides defined by opposing sides of a plane (A, see annotated figure below) along axis B-B (Par. 0029)].

    PNG
    media_image1.png
    211
    228
    media_image1.png
    Greyscale

Regarding claim 9, Cutler discloses the surgical system of claim 1. Cutler further discloses (Figs. 1 & 3) wherein the separation mechanism comprises a circumferential groove [i.e. ratchet surface (14; Par. 0015)].
Claims 1, 4, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivinson et al. (US 2016/0354581).
Regarding claim 1, Ivinson discloses (Figs. 1-3) a wrench assembly (100) for attachment and removal of a tip (14) to a handpiece (2) of a surgical system (Fig. 2; Par. 0035), the wrench assembly comprising: a shell (6) comprising a central portion (B, see annotated figure below) that defines a central bore [i.e. space occupied by element 800]; and a core comprising: an outer portion (700) fixedly coupled to the shell [i.e. axially fixed when element 13 engages element 9 (Par. 0039), and the threads of element 14 engage the threads of element 25 (Par. 0042 & 0048); and an inner portion (800 & 20) configured for insertion into the central bore (Fig. 5), wherein the inner portion is removably coupled to 

    PNG
    media_image2.png
    513
    294
    media_image2.png
    Greyscale

Regarding claim 4, Ivinson discloses the surgical system of claim 1. Ivinson further discloses wherein the shell and the core are formed from plastic (Par. 0043). 
Regarding claim 6, Ivinson discloses the surgical system of claim 1. Ivinson further discloses wherein the central portion comprises an interior annular wall (C, see annotated figure below) that defines the central bore, wherein the interior annular wall comprises a first rotation mechanism [Note, applicant’s specification details that the first rotation mechanism includes a plurality of ratchet members. Elements 85; Fig. 6, of Ivinson, are considered equivalent structures] extending into the central bore (Par. 0040).

    PNG
    media_image3.png
    504
    438
    media_image3.png
    Greyscale


Regarding claim 8, Ivinson discloses the surgical system of claim 7. Ivinson further discloses (Fig. 6) wherein the first rotation mechanism comprises a plurality of ratchet members (85), and wherein the second rotation mechanism comprises at least one pawl [i.e. slanted sides] (80; Par. 0038).
Regarding claim 10, Ivinson discloses the surgical system of claim 1. Ivinson further discloses (Fig. 5) wherein the central portion comprises a second annular wall (D, see annotated figure below) that defines a counterbore [i.e. space occupied by element 700] with the central bore, and wherein the core comprises a first bearing surface [i.e. exterior surface of element 800] configured to contact an annular wall (E, see annotated figure below) and a second bearing surface [i.e. exterior surface of element 700 within the counter bore] configured to contact the second annular wall (Par. 0037-0039).

    PNG
    media_image4.png
    587
    336
    media_image4.png
    Greyscale

Regarding claim 11, Ivinson discloses the surgical system of claim 1. Ivinson further discloses (Figs. 4-6) wherein the inner portion of the core comprises: a flange (84) comprising a first bearing surface (G, see annotated figure below) configured to engage the central portion of the shell; an 

    PNG
    media_image5.png
    460
    389
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    774
    441
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771